Title: To Thomas Jefferson from John Gardiner, 22 July 1805
From: Gardiner, John
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Washington 22d July 1805.
                        

                        It is my Duty (and I am highly gratified in its performance) to notify you Sir, that the City Council have unanimously elected you a Trustee to the permanent Institution for the Education of Youth in the City of Washington & that the Board of Trustees meet on the first Monday in August next at the Capitol—
                  I have the honor to be Sir with the highest Respect your obedt Servt
                        
                            John Gardiner
                     
                     Secy 1st. Chans. City Council
                        
                    